                 Case: 2:21-mj-00131-KAJ Doc #: 7 Filed: 02/26/21 Page: 1 of 1 PAGEID #: 24

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                      Southern District of Ohio at Columbus

                   United States of America                                    )
                              v.                                               )       Case No. 2:21-mj-131
                                                                               )
                    James Matthew Horning                                      )       Charging District:         District of Columbia
                              Defendant                                        )       Charging District’s Case No. 1:21-mj-263



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: United States District Court                                                    Courtroom No.: via Zoom
       333 Constitution Ave, NW
       Washington DC 20001                                                             Date and Time: 3/4/2021 1:00 PM

         The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:              2/26/2021                                                                         /s/ Kimberly A. Jolson
                                                                                                           Judge’s signature


                                                                                   Kimberly A. Jolson, United States Magistrate Judge
                                                                                                        Printed name and title
